Citation Nr: 1025374	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
chronic dislocation of the right shoulder, to include on an 
extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected right shoulder 
disability, to include on an extra-schedular basis pursuant to 
4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to 
February 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2006 rating decision in which the RO, inter alia, granted 
service connection and assigned an initial, 30 percent rating for 
the Veteran's chronic dislocated right shoulder, effective 
October 27, 2005.  In July 2006, the Veteran filed a notice of 
disagreement (NOD) with the initial disability rating assigned, 
and the RO issued a statement of the case (SOC) in November 2006.  
The Veteran filed a substantive appeal in April 2007.  

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).  

In February, April, and May 2008, the Veteran submitted 
additional medical evidence directly to the Board.  In the June 
2010 Appellant's Brief, the Veteran waived initial RO 
consideration of this evidence.   See 38 C.F.R. § 20.1304 (2009).

For the reasons expressed below, the appeal (now recharacterized 
to include the matter of TDIU, as explained below) is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.




REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

In this case, the most recent VA examination for the Veteran's 
right shoulder disability was in June 2007.  In April 2008, the 
Veteran submitted copies of VA treatment records, which reflect 
that he had arthroscopic surgery on his right shoulder in January 
2008.  Later that month, it was noted that joint motion was 
virtually absent on examination of the right shoulder.  An April 
2008 VA treatment record reflects that the Veteran had 45 degrees 
of abduction and forward flexion of the right shoulder.  The 
physician noted that the Veteran would eventually need a total 
shoulder arthroplasty and a follow up appointment was recommended 
in a few months.  

The Board finds that, in view of medical evidence of worsening 
disability since the June 2007 VA examination, more 
contemporaneous medical findings are needed to evaluate the right 
shoulder disability on appeal.  See 38 C.F.R. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran 
with a thorough and contemporaneous medical examination); and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
contemporaneous").  

The Board also notes that, as regards expansion of the appeal to 
include the claims for a higher rating on an extra-schedular 
basis, and for a TDIU, private medical records dated in March 
1997 and February 1998 include notations that the Veteran was 
unable to work as a heavy labor mechanic but might have been able 
to do less manual labor.  Subsequently, in an April 2007 letter, 
the Veteran asserted that he was unable to conduct manual labor 
due to his right shoulder disability and was impeded from finding 
employment.  During the June 2007 VA examination, he reported 
that he stopped working as a mechanic because of his right 
shoulder disability.  Furthermore, in the January 2008 Statement 
of Accredited Representative, the Veteran's representative 
specifically argued that the Veteran was entitled to a higher 
rating for the right shoulder disability on an extra-schedular 
basis because of marked interference with his employment.  

The Board notes that given the Veteran's assertions concerning 
his employability, and the medical evidence indicating that the 
Veteran could no longer work in his usual occupation due to his 
right shoulder disability, on these facts, the claim for a TDIU 
is essentially a component of the claim for a higher rating for 
right shoulder disability.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001) (holding that where a veteran submits evidence of a 
medical disability; makes a claim for the highest rating 
possible; and submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the Veteran is entitled to a TDIU).  

The RO has not considered a higher rating on an extra-scheduler 
basis, or the matter of the Veteran's entitlement to a TDIU.  
Hence, after giving the Veteran to file a formal application for 
a TDIU for right shoulder disability, the RO should adjudicate 
these matters,  in the first instance, to avoid any prejudice to 
the Veteran.  See e.g. Bernard v. Brown, 3 Vet. App. 384 (1993).

Furthermore, given the evidence outlined above, the Board finds 
that a medical opinion-based on full consideration of the 
Veteran's documented history (to include current findings) and 
supported by fully-stated rationale-is needed to resolve the 
matter of Veteran's entitlement to a TDIU for right shoulder 
disability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that 
where an appellant presents evidence of unemployability, VA has a 
duty to supplement the record by obtaining an examination which 
includes an opinion as to what effect the appellant's service-
connected disability has on his ability to work).  This opinion 
should be obtained by the physician who conducts an orthopedic 
examination of the Veteran.

Accordingly, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure to 
report for the scheduled examination, without good cause, may 
result in denial of the claim for a higher rating for right 
shoulder disability and the claim for a TDIU (as these claims, 
both emanating from an original claim for service connection, 
will be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If the 
Veteran fails to report for the scheduled examination, the RO 
must obtain and associate with the claims file (a) copy(ies) of 
any notice(s) of the date and time of the examination sent to the 
Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the Columbia 
VA Medical Center (VAMC) dated through May 2007.  The Veteran 
also submitted VA treatment records dated in January and April 
2008.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO must obtain any outstanding 
records of treatment for right shoulder disability from the 
Columbia VAMC since May 2007, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

Also, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims on appeal.  
The RO's letter to the appellant should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).  The letter should also inform the Veteran of the 
information and evidence necessary to establish his claim for a 
TDIU.

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claims on appeal.  

The RO's adjudication of the claim for a higher, initial rating 
should include consideration of whether additional "staged" 
rating of the Veteran's right shoulder disability (assignment of 
different ratings for distinct periods of time, based on the 
facts found) pursuant to Fenderson (cited to above) is 
appropriate, as well whether any higher rating for right shoulder 
disability, to include on an extra-schedular basis pursuant to 38 
C.F.R. § 3.321(b)(1), is warranted at any stage.  As regards the 
claim for a TDIU, the Board points out that, even if the 
percentage requirements for a TDIU set forth in 38 C.F.R. § 
4.16(a) are not met, the RO should also consider whether the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
4.16(b), for award of a TDIU on an extra-schedular basis, are 
met.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Columbia 
VAMC all outstanding records of evaluation 
and/or treatment for the Veteran's right 
shoulder, since May 2007.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should furnish to the Veteran a VA 
Form 21-8940, to enable him to file a formal 
application for a TDIU due to service-
connected right shoulder disability.

3.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran furnish any additional information 
and/or evidence pertinent to the claims for a 
higher, initial rating and for TDIU.

The RO's letter should specifically explain 
how to establish entitlement to a TDIU.  The 
RO should also clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claim within the 
one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

5.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
orthopedic examination of his right shoulder, 
by an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the report of examination should reflect 
consideration of the Veteran's 
documented medical history and 
assertions. All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Each examiner should set forth all 
examination findings, along with the complete 
rationale for and conclusions reached, in a 
printed (typewritten) report.

The examiner should offer specific findings 
as to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the service-
connected right shoulder disability.  If pain 
on motion is observed, the examiner should 
indicate the point at which pain begins.  The 
physician should indicate whether, and to 
what extent, the Veteran experiences likely 
functional loss due to pain and/or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms of 
additional degrees of limited motion.

In light of the foregoing, the examiner 
should indicate 
(a) whether motion of the right arm is 
possible to the shoulder level, or to midway 
between the side and shoulder level, or is 
limited to 25 degrees from the side; and (b) 
whether there is ankylosis of the right 
scapulohumeral articulation, and if so, 
whether the ankylosis is favorable, 
intermediate between favorable and 
unfavorable, or unfavorable.

Further, considering all manifestations of 
the Veteran's right shoulder disability, the 
physician should render an opinion, based 
upon review of the record and consistent with 
sound medical principles, as to whether-
without regard to nonservice-connected 
disability or advancing age-it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability, alone, renders the Veteran unable 
to obtain or retain substantially gainful 
employment.

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the  
examination sent to him by the pertinent VA 
medical facility.

7.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a higher, initial 
rating for right shoulder disability, to 
include the claim for a TDIU, in light of all 
pertinent evidence and legal authority (to 
include the provisions of 38 C.F.R. § 
3.321(b) or § 4.16(b), as appropriate).  The 
RO's adjudication of the claim for a higher, 
initial rating should include consideration 
of whether staged rating, pursuant to 
Fenderson (cited to above), is appropriate.

9.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes citation to 
and discussion of all additional legal 
authority considered, as well and clear 
reasons and bases for all determinations, and 
afford them an appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


